Case 3:20-cv-00273-DPM Document 7 Filed 04/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
MORGAN HANUSOWSKI
#556211 PLAINTIFF
Vv. No. 3:20-cv-273-DPM

KEITH BOWERS, Captain, Craighead

County Detention Center; and

WILLISTER BLACK, Booking/Corrections

Officer, Craighead County Detention

Center DEFENDANT

ORDER

Hanusowski hasn't responded to the recommendation; her mail
is being returned undelivered. Doc. 6. Unopposed recommendation,
Doc. 5, adopted. FED. R. Civ. P.72(b) (1983 addition to advisory
committee notes). Hanusowski’s complaint, Doc. 2, will be dismissed
without prejudice for failure to state a claim. This dismissal counts as
a “strike” for purposes of 28 U.S.C. § 1915(g). An in forma pauperis
appeal from this Order and accompanying Judgment will not be taken
in good faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

IPrpgntell Gg:
D.P. Marshall Jr.
United States District Judge

(2 Apvl A0Aal

 
